Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Vitran reports 2008 third quarter results << REMINDER: Vitran management will conduct a conference call and webcast today, October 22, at 1:00 p.m. ET, to discuss the Company's 2008 third quarter results Conference call dial-in: 800/738-1032 Live Webcast: www.vitran.com (select "Investor Relations") >> TORONTO, Oct. 22 /CNW/ - Vitran Corporation Inc. (NASDAQ: VTNC, TSX: VTN), a North American transportation and logistics firm, today announced financial results for the third quarter of 2008 and the nine-month period ended September 30, 2008 (all figures reported in $U.S.). Vitran achieved record revenue of $198.6 million during the three-month period, and net income of $2.1 million, or $0.15 per diluted share. In the comparable 2007 third quarter, the Company reported revenue of $171.9 million, and net income of $3.1 million, or $0.23 per diluted share. "In the 2008 third quarter, the economic slowdown and significant industry pricing pressures negatively impacted our LTL operating ratio, and partially offset record revenues that were driven by a strong performance at our logistics unit and 35 percent growth in the Company's LTL cross-border revenue," stated Vitran President and Chief Executive Officer Rick Gaetz. "Despite the ongoing economic softness being experienced throughout North America and the uncertainty of when we will see a definitive turnaround, Vitran is operating more efficiently and effectively today as a result of several recently completed internal initiatives, including the successful launch of our hybrid U.S. LTL IT platform, the standardization of the U.S. LTL wage and benefit structure, and the recent openings of new cross-dock and retail supply chain facilities, located in Toronto. "I am also pleased to report that Vitran's overlap terminal integration was successfully completed one week ahead of schedule, on October 12, 2008.
